Title: To George Washington from Samuel Williams, 5 October 1797
From: Williams, Samuel
To: Washington, George



Sir,
Hamburgh 5 Oct. 1797

I have the honour to inform you, that I had, yesterday, the happiness of embracing our beloved Friend, General La Fayette, accompanied with his Lady & Daughters, Messrs Latour Maubourg & Bureau de Puzy & their families, all in pretty good health, excepting Madame La Fayette, who mends daily.
The General retains his ardent affection & respect for you, Sir, & for our Country. Madame La Fayette’s health, the unpleasant state of our Affairs with France, & of France herself, may prevent his embarking, this fall, for America: but he is not yet decided. We all assure him a most affectionate reception there.
They were received in every town, on their way hither, with every mark of admiration & regard.

I shall have the pleasure of forwarding letters to their Son, as soon as they have a moments leisure from the Embraces of their Friends. I am with perfect consideration & respect Sir, Your obedient & faithful Servt

Saml Williams

